Citation Nr: 1225931	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  07-29 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to sinusitis with allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1992.

This matter was last before the Board of Veterans' Appeals (Board) in August 2010 on appeal from a September 2006 rating decision of the Regional Office (RO) in Roanoke, Virginia. The RO denied the Veteran's claim for service connection. The Board remanded for additional development in August 2010.

The Veteran testified before the below-signed Veterans Law Judge in June 2010 in Washington, DC. A copy of the transcript from that hearing has been associated with the record. A review of the Virtual VA paperless claims processing system revealed additional medical records pertinent to the present appeal. The Board has carefully reviewed that evidence.

The Board observes that the September 2006 rating decision included denials of claims for service connection for asthma and for obstructive sleep apnea. The Veteran timely appealed those denials. However, subsequent to the Board's August 2010 remand, but prior to the time the Veteran's appeal was recertified to the Board, the RO issued a November 2011 rating decision granting entitlement to service connection for asthma and sleep apnea. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (1997). As the Veteran has not submitted any statements reflecting disagreement with the November 2011 rating decision, the issues of asthma and obstructive sleep apnea are not before the Board and are not reflected on the title page.  

In August 2010, the Board observed that the issue of entitlement to service connection for a thyroid condition had been raised by the Veteran on the record at the June 2010 hearing, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board referred the matter to the AOJ for appropriate action. However, there is no indication that the AOJ has commenced any development on this issue. Therefore, the issue of entitlement to service connection for a thyroid condition is again REFERRED to the AOJ.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on her part.


REMAND

The claims file reflects that development directed in prior remands was not completed. The matter must be remanded to the RO/AMC in accordance with Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

During the June 2010 hearing, the Veteran testified that some pertinent medical records might be co-located with her ex-husband's service treatment records. Specifically, she indicated that although she had separated from service in April 1992, she continued to receive medical treatment through the Department of Defense as the dependent spouse of an active duty of service member, M.W.G. - her husband at the time. Her authorized representative stated that a search for those records would be pertinent and the Board's August 2010 remand instructed the RO/AMC to attempt to obtain any such treatment notes. As the claims file does not reflect any search for these records, the Board must again remand the claims file for compliance.

Further, the last VA treatment records associated with the record (within Virtual VA) were generated on December 20, 2010. While this case is in remand status, the RO/AMC must take appropriate steps to gather any additional treatment notes and associate them with the claims file.

Review of the claims file also reveals that the Veteran received private medical treatment from a Dr. Imbeau of the Asthma, Allergy, and Sinus Center. Although an October 1995 treatment note from this physician is associated with the record, the claims file does not clearly reflect whether or not she received additional treatment from Dr. Imbeau. The Veteran also informed a June 2006 VA examiner that she was treated by a neurologist in 2004, but the examination report does not clearly indicate whether she was referring to a VA or private neurologist. While this case is in remand status, the RO/AMC must provide the Veteran with authorization forms allowing for the release of all pertinent private treatment records.  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any additional (after December 20, 2010) records of VA medical treatment and associate them with the claims file.

2. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. The records requested must specifically include, but are not limited to, records from Dr. Imbeau of the Asthma, Allergy, and Sinus Center. Also, ask the Veteran to identify any private neurologists who may have treated her for headaches. If any of the requested private records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession. 

3. Take appropriate steps to locate service treatment records for the Veteran's ex-husband, M.W.G. Review his records and determine whether any of the treatment records within his file belong to the Veteran. If so, associate those records with her claims file, but DO NOT ASSOCIATE ANY RECORDS OF TREATMENT RECEIVED BY M.W.G. WITH HER CLAIMS FILE. If no additional records can be located (i.e. they do not exist or further efforts to obtain them would be futile), make a formal finding as to unavailability and inform the Veteran of the status of these records.

4. Readjudicate the Veteran's claim of entitlement to service connection. If the claim is not granted in full, the Veteran and her representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim. His cooperation in VA's efforts to develop her claim is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).
[Continued on following page.]

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



